Citation Nr: 0833568	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

On the July 2007 VA Form 9, the Board notes the veteran's 
informal claim of entitlement to service connection for 
bilateral tinnitus.  As this matter has not been previously 
addressed, this matter is REFERRED to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the agency of original jurisdiction.]


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently suffers from bilateral hearing loss 
that is the result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the May 2006 
and July 2007 notice letters informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in May 2006 and July 2007 informed the 
veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The veteran claims that he currently suffers from bilateral 
hearing loss that is the result of his time in service.  
Specifically, the veteran alleges that due to his membership 
on an Army rifle team, he was required to fire weapons for 
two weeks, for six hours per day with men on either side of 
him, without hearing protection.  He states that this 
experience was the genesis of his current bilateral hearing 
loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2007).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Review of the evidence of record establishes that the veteran 
has been diagnosed with bilateral hearing loss, thus 
satisfying element (1) of Hickson.  See private treatment 
records, Naval Surface Warfare Center (NSWC), 1976 to 1997.

Review of the veteran's service treatment records reveals no 
complaints of or treatment for hearing loss.  Upon entry into 
service, the veteran's hearing was considered to be 15/15 for 
both ears.  See Standard Form (SF) 88, enlistment examination 
report, October 9, 1961.  The veteran himself did not 
indicate that he suffered from any hearing loss.  See SF 89, 
enlistment examination report, October 9, 1961.  The Board 
notes that despite the fact that the veteran alleges he was 
not given a separation examination, there is an examination 
of record.  The veteran was examined in September 1964.  The 
audiological findings were as follows:

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
n/a
5 (10)
LEFT
0 (15)
0 (10)
10 (20)
n/a
10 (15)

See SF 88, separation examination report, September 9, 1964.  
The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The veteran's hearing in 1964 
is therefore considered normal.  Additionally, an October 
1964 VA Form 4AA noted the veteran's statement that there had 
been no change in his medical condition since his last final-
type examination on September 9, 1964.  The veteran's 
military occupational specialty was an automobile repairman.  
There is no indication in the veteran's service treatment or 
personnel records that he was a member of a rifle team.

The Board notes that the veteran did not complain of hearing 
loss within one year of discharge from active duty service, 
thus hearing loss may not be presumed.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  

In support of his claim, the veteran has submitted a 
significant amount of audiological data from his prior 
employer, the NSWC, dating from 1976 to 1997.  As indicated 
above, the Board concedes that the veteran currently suffers 
from bilateral hearing loss, as indicated in these records.  
However, the veteran was not diagnosed with hearing loss for 
VA purposes until September 1976 for his left ear and July 
1982 for his right ear, more than 12 and 21 years after 
discharge from service.  See private treatment records, NSWC, 
September 20, 1976 and July 29, 1982.

In fact, the evidence submitted by the veteran tends to 
undermine his claim.  Specifically, a private treatment 
record from the NSWC in November 1995 noted that the veteran 
had a history of noise exposure, including from trucks, air 
compressors, heavy machinery and recreational firearm use.  
See private treatment record, NSWC, November 2, 1995.  No 
reference was made to service, to include there being no 
medical nexus opinion linking the veteran's diagnosed 
bilateral hearing loss with any disease or injury in service.

The veteran has also indicated that a VA physician informed 
him that his current bilateral hearing loss was consistent 
with heavy weapons fire.  The Board can only assume the 
veteran has made this assumption based on a March 2006 VA 
treatment record, wherein the VA audiologist noted the 
veteran's reported history that he was a member of a rifle 
team in service, was provided no hearing protection and had 
suffered from bilateral hearing loss since that time.  See VA 
treatment record, audiological consultation, March 9, 2006.  
The Board is cognizant of the holding in Black v. Brown, 5 
Vet. App. 177, 180 (1993), wherein the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.

In the present case, the VA audiologist clearly reported a 
history provided by the veteran.  However, as noted above, 
there is no evidence of record to establish the veteran was a 
member of a rifle team and no clinical evidence to support 
his claim that he has suffered from bilateral hearing loss 
since his time in service.  Indeed, such findings are 
undermined by the November 1995 NSWC treatment record that 
made no reference to a rifle team but did give a detailed 
history of significant post-service noise exposure.  Thus, as 
the veteran's stated history of in-service noise exposure and 
hearing loss to be credible, the Board is does not find this 
statement to be a credible medical nexus.

With respect to the veteran's contentions that he has 
experienced bilateral hearing loss since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran 
does not have the medical training to provide a statement 
regarding the etiology of his hearing loss (see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) and the veteran's lay 
statements are outweighed by the negative service and post-
service treatment records indicating hearing loss that began 
many years after service.

Although the veteran has established that he currently 
suffers from bilateral hearing loss, the evidence of record 
does not support a finding that this condition is the result 
of his time in service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
The veteran's claim fails on the basis of elements (2) and 
(3) of Hickson.  There is not an approximate balance of 
evidence.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


